Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Oct. 28, 2022. Claims 1-10 and 12-14 are pending. Claims 12-14 are withdrawn. Claims 1-10 are currently examined. 

Election/Restrictions
Applicant's election without traverse of Group I (Claims 1-10), directed to a conjugate complex, in the reply filed on Oct. 28, 2022, is acknowledged. 
For the species election requirement, Applicant elects the following species:
1) bacteriophages as the biological entity (claims 1-10 read on this species); 
2) magnetic nanoparticles as the cargo moiety (claims 1-10 read on this species); 
3) a protective layer in the human or animal body as the medium (claims 1-10 read on this species); 
4) enzymes as the effector moiety, and ureases as the enzyme (claims 1-10 read on this species); and 
5) non-covalent interactions as the coupling mechanism (claims 1-10 read on this species).
Accordingly, claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group.   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because it is directed to a judiciary exception. 
A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination, are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself. To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. In the instant case, the claims read on naturally existing products.
Claims 1-10 are directed to a conjugate complex comprising: (a) at least one biological entity; (b) at least one cargo moiety; and (c) at least one effector moiety that is capable of converting, degrading and/or modifying a given medium; wherein the at least one cargo moiety and the at least one effector moiety are directly or indirectly coupled to the biological entity. According to the specification, the term "conjugate complex" as used herein refers to a construct comprising the above elements which are coupled, i.e., conjugated, to each other via covalent or non-covalent interactions. See e.g. [0009].
The claims read on naturally occurring microorganisms (e.g. some viruses or bacteria). As examples, bacteriophage T4, influenza virus, and bacterium Helicobacter. pylori are described below.
The bacteriophage T4 as a whole can be considered as the claimed conjugate complex. The virus comprises a capsid (head), which can be considered as the claimed biological entity; the phage genome packaged in the capsid or a phage protein attached to the capsid can be considered as the claimed cargo moiety. The phage GP5 protein at the end of the tail tube functions as lysozyme that degrades the periplasmic peptidoglycan layer of the host bacterium, and can be considered as the claimed effector moiety, while the host bacterial periplasmic peptidoglycan layer can be considered as the claimed given medium. See e.g. Nakagawa et al. (J Virol. 1985 May;54(2):460-6), cited in an art rejection below.
An influenza virus as a whole can be considered as the claimed conjugate complex. The virus structure formed by the structural proteins (e.g. the enveloped viral capsid) can be considered as the claimed biological entity; and the viral genome material or some viral proteins (e.g. hemagglutinin (HA)) can be considered as the claimed cargo moiety. The neuraminidase enzyme encoded by influenza virus cleaves sialic acid residues from glycan complexes on host cell surface (on infected mucosal sites), and can be considered as the claimed effector moiety, while the host cell surface containing glycan complexes acted on by neuraminidase can be considered as the claimed given medium. See e.g. Garcia et al. (Influenza Other Respir Viruses. 2014. Mar; 8(2): 235-42. Epub 2013 Sep 30), cited in an art rejection below.
The H. pylori cell as a whole can be considered the claimed conjugate complex. The main framework structure of the bacterium can be considered as the claimed biological entity; and the bacterial genome material or some bacterial proteins (e.g. some outer membrane proteins, such as antigen γ-glutamyltranspeptidase (GGT)) can be considered as the claimed cargo moiety. The urease enzyme encoded by H. pylori functions to modify the pH of the mucosal stomach environment, and can be considered as the claimed effector moiety, while the mucosal stomach environment acted on by urease can be considered as the claimed given medium. See e.g. Celli et al. (P.N.A.S., 2009, 106: 14321-14326), cited in an art rejection below.
 Accordingly, claims 1-10 read on naturally occurring products.       

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. (J Virol. 1985 May;54(2):460-6), Garcia et al. (Influenza Other Respir Viruses. 2014. Mar; 8(2): 235-42. Epub 2013 Sep 30), or Celli et al. (P.N.A.S., 2009, 106: 14321-14326).
These claims are described in the 101 rejection above. Briefly, they are considered as reading on microorganisms such as a bacteriophage T4, an influenza virus and a bacterium H. pylori. See descriptions in the 101 rejection on how the claim elements read on elements of these microorganisms.
Nakagawa describes bacteriophage T4 including the tail-associated lysozyme PG5 and its function on digesting the peptidoglycan layer to let the tail tube penetrate into the periplasmic space of the host bacterial cell. See e.g. Abstract.
Garcia teaches the binding and cleavage characteristics of N1 neuraminidases from avian, seasonal, and pandemic influenza viruses, indicating that the main function of influenza neuraminidase (NA) involves enzymatic cleavage of sialic acid from the surface of host cells resulting in the release of the newly produced virions from infected cells, as well as aiding the movement of virions through sialylated mucus present in the respiratory tract. See e.g. Objectives on page 235.
Celli teaches that H. pylori survives in acidic conditions by producing urease, which catalyzes hydrolysis of urea to yield ammonia thus elevating the pH of its environment. The study indicates that the helicoidal-shaped H. pylori does not bore its way through the mucus gel like a screw through a cork as has previously been suggested, but instead achieves motility by altering the rheological properties of its environment. See e.g. Abstract.
Accordingly, Nakagawa, Garcia, or Celli anticipates claims 1-10.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tolba et al. (Appl Environ Microbiol. 2010 Jan; 76(2): 528–535).
These claims are described above.
Tolba teaches a method developed for oriented immobilization of bacteriophage T4 through introduction of specific binding ligands into the phage head using a phage display technique. Fusion of the biotin carboxyl carrier protein gene (bccp) or the cellulose binding module gene (cbm) with the small outer capsid protein gene (soc) of T4 resulted in expression of the respective ligand on the phage head. Recombinant bacteriophages were characterized in terms of infectivity. It was shown that both recombinant phages retain their lytic activity and host range. However, phage head modification resulted in a decreased burst size and an increased latent period. The efficiency of bacteriophage immobilization with streptavidin-coated magnetic beads and cellulose based materials was investigated. See e.g. Abstract.
The interpretation of how a T4 phage reads on the claimed invention can be found above in the 101 rejection. Moreover, in addition to the phage GP5 lysozyme protein that can be considered as the claimed effector moiety, the heterologous biotin carboxyl carrier protein gene (bccp) and the cellulose binding module gene (cbm) fused with the small outer capsid protein gene (soc) of T4 can also be considered as effector moieties, as claimed, for the phage head modification caused by the fusion proteins resulted in a decreased burst size and an increased latent period, which can be considered as modification of the claimed given medium. Here, in addition to the phage genome, the heterologous proteins on the phage head as well as the magnetic or cellulose beads conjugated to the phage can all be considered as cargo moieties.
Accordingly, Tolba anticipates claims 1-4 and 7-10.

Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al. (Adv. Healthcare Mater. 2013, 2: 1236-1245. Submitted in IDS filed on Apr. 30, 2020).
These claims are described above.
Cui teaches a platform of advanced healthcare materials based on albumin nanoparticles (ANPs) engineered as tumor penetrating, delivery vehicles of combinatorially applied factors to solid tumors. These materials are designed to overcome three sequential key barriers: tissue level transport across solid tumor matrix; uptake kinetics into individual cancer cells; therapeutic resistance to single chemotherapeutic drugs. The ANPs are designed to penetrate deeper into solid tumor matrices using collagenase decoration and evaluated using a three-dimensional multicellular melanoma tumor spheroid model. Collagenase modified ANPs exhibit 1-2 orders of magnitude greater tumor penetration than unmodified ANPs into the spheroid mass after 96 h, and show preferential uptake into individual cancer cells for smaller sized ANPs (< 100 nm). For enhanced efficacy, collagenase coated ANPs are modified with two therapeutic agents, curcumin and riluzole, with complementary mechanisms of action for combined cell cycle arrest and apoptosis in melanoma. The collagenase coated, drug loaded nanoparticles induce significantly more cell death within 3-D tumor models than the unmodified, dual drug loaded ANP particles and the kinetics of cytotoxicity is further influenced by the ANP size. See Abstract.
Here, the unmodified and empty ANP particles can be considered as the claimed biological entity, the drugs carried in the particles can be considered as the claimed cargo moiety, the enzyme collagenase can be considered as the claimed effector moiety, and the tissue environment that can be acted upon (e.g. degraded) by collagenase (including mucosal environment) can be considered as the claimed given medium.
Accordingly, Cui anticipates claims 1 and 3-10.   

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648